                                           Case 3:20-cv-04941-JSC Document 15 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRANCE TURNER,                                    Case No. 20-cv-04941-JSC
                                                        Plaintiff,                           ORDER DIRECTING CLERK TO
                                   8
                                                                                             UNSEAL ACTION
                                                  v.
                                   9

                                  10     SPLUNK INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Terrance Turner, proceeding without an attorney, filed this civil action alleging a

                                  14   multi-billion dollar fraud involving the government and private business. Although Mr. Turner

                                  15   filed the action in the District Court for the Middle District of Georgia, the court transferred it here

                                  16   based on improper venue. (Dkt. No. 4.) Because the complaint appeared to be a qui tam action

                                  17   under the False Claims Act, 31 U.S.C. § 3729-3733, which can only be brought through counsel,

                                  18   the Court issued an Order to Plaintiff advising him that he could only proceed with the qui tam

                                  19   action through counsel. (Dkt. No. 8.) In response to the Court’s Order, Plaintiff filed a document

                                  20   stating that he would like to convert the action into a “negligence & breach of contract action.”

                                  21   (Dkt. No. 14.) Plaintiff simultaneously filed an amended complaint which omits the qui tam

                                  22   claims. (Dkt. No. 11.) The Clerk is therefore directed to UNSEAL this action.

                                  23          Plaintiff shall serve Defendant in accordance with Federal Rule of Civil Procedure 4. A

                                  24   case management conference is scheduled for 1:30 p.m. on February 4, 2021.

                                  25          As Plaintiff is proceeding without counsel, the Court directs his attention to the Pro Se

                                  26   Handbook available at: https://cand.uscourts.gov/wp-

                                  27   content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf. He may also obtain free legal

                                  28   advice by contacting the Legal Help Desk at 415.782.8982.
                                          Case 3:20-cv-04941-JSC Document 15 Filed 11/16/20 Page 2 of 2




                                   1

                                   2

                                   3         IT IS SO ORDERED.

                                   4   Dated: November 16, 2020

                                   5

                                   6
                                                                                      JACQUELINE SCOTT CORLEY
                                   7                                                  United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
